EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Hildebrandt, Registration No. 59,303 on 3/15/2022.
The following claims had been amended:

22. (Currently amended) The method of claim 21, wherein determining the specific military installation further comprises receiving, by the at least one computing device, an identifier of the specific military installation from the application.

4.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations receiving, by the at least one computing device, a numerical identifier of a military installation feature from an application, wherein the numerical identifier is not a portion of a street address, the numerical identifier of the military installation feature uniquely identifies a feature upon the specific military installation, and individual ones of a plurality of features on the specific military installation are assigned one of a plurality of unique numerical identifiers; determining, by the at least one computing device, a geographic location corresponding to the numerical identifier of the military installation feature based in part on the specific military installation and location data that maps the when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21, 29, and 33 as a whole.
Thus, claims 21, 29 and 33 are allowed over the prior arts of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



XUYANG XIAPrimary Examiner, 
Art Unit 2143                                   


/XUYANG XIA/Primary Examiner, Art Unit 2143